 N L INDUSTRIES, INC.N L Industries,Inc. and Chemical Workers' BasicUnion Local No. 1744 of St. Louis, Missouri,affili-atedwithBrotherhood of Painters and AlliedTrades of America,AFL-CIO. Case 14-CA-8005August 29, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINS ANDPENELLOOn April 16, 1975, Administrative Law Judge PhilSaunders issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and the Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, N L In-dustries,Inc., St.Louis,Missouri,its officers,agents,successors,and assigns, shall take the action set forthin the said recommended Order,as modified below:1.Substitute the following paragraph for para-graph 1(a) of the Order:"(a)Refusing to bargain collectively with Chemi-calWorkers'Basic Union No. 1744 of St.Louis, Mis-souri,affiliated with Brotherhood of Painters and Al-lied Trades of America,AFL-CIO,as the exclusiverepresentative of its employees in the following ap-propriate unit,in regard to participation by said em-ployees in the Respondent's savings plan for employ-ees of N L Industries, Inc.:All production and maintenance employees em-ployed by us at our plant,known as the Titani-um Pigment Division of N L Industries, Inc.,located at River Des Peres and Mississippi Riv-er,St.Louis County,Missouri,but excludingguards,watchmen,professional employees, of-fice clerical employees,and supervisors as de-fined in the Act."412.Substitute the attached notice for that of theAdministrative Law Judge.1We shall revise the AdministrativeLaw Judge's recommended Orderand proposednotice toinclude the description of the appropriatecollective-bargainingunit involved.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to bargain collec-tively with Local 1744, as the exclusive represen-tative of our employees in the appropriate unitdescribed herein, with regard to participation bysaid employees in the savings plan for employ-ees of N L Industries, Inc., and, if an under-standing is reached, embody such in a signedagreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self organization,to form, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in other con-certed activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities.WE WILL, upon request, bargain collectivelywith Local 1744 with respect to participation bythe employees in the aforesaid appropriate unitin the savings plan for employees of N L Indus-tries, Inc., and, if an understanding is reached,embody such understanding in a signed agree-ment. The appropriate collective-bargaining unitis:All production and maintenance employeesemployed by us at our plant, known as theTitanium Pigment Division of N L Industries,Inc., located at River Des Peres and Mississip-pi River, St. Louis County, Missouri, but ex-cluding guards, watchmen, professional em-ployees,officeclericalemployees,andsupervisors as defined in the Act.N L INDUSTRIES INC.DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS,Administrative Law Judge:Based on a220 NLRB No. 7 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge filed on June 27, 1974,1 by Chemical Workers' BasicUnion, Local No. 1744 of St. Louis, Missouri, affiliatedwith Brotherhood of Painters and Allied Trades of Ameri-ca,AFL-CIO, herein called the Union or Local 1744, acomplaint against N L Industries, Inc., herein the Compa-ny or the Respondent, was issued on January 23, 1975,alleging violations of Section 8(a)(5) and (1) of the Nation-al Labor Relations Act, as amended. Respondent filed ananswer to the complaint, denying it had engaged in thealleged unfair labor practices. Both the General Counseland Respondent filed briefs in this manner.Upon the entire record in this case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation organized under the laws ofNew Jersey, and at all times material herein has main-tained its Titanium Pigment Division St. Louis plant atRiver Des Peres and Mississippi River, in the county of St.Louis,Missouri. Respondent maintains other plants andplaces of business in the States of Missouri, Illinois, andother States, but the St. Louis County facility is the onlyplant involved in this proceeding.Respondent is engaged in the manufacture, sale, and dis-tribution of titanium pigments and related products. Dur-ing the year ending December 31, Respondent manufac-tured, sold, and distributed at its Missouri plants productsvalued in excess of $50,000, of which products valued inexcess of $50,000 were shipped from said plants directly topoints located outside the State of Missouri.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe Unionnamed herein is a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that commencing on or aboutJanuary 31 the Union requested Respondent to bargainwith it concerning the institution of a savings plan partiallyfunded by company contributions for the benefit of unitemployees represented by the Union, but the Respondentrefused to bargain with the Union over the matter. Thisallegation adequately frames the single issue in this case.At Respondent's St. Louis titanium plant there are threecollective-bargaining contracts in force and effect. Onecovers production workers and is with Local 1744, theCharging Party herein; another contract covers officeworkers and related salaried employees and is with Local5-225 of the Oil, Chemical & Atomic Workers' Union; andthe third contract covers the plant guards and is with Local1All dates are 1974 unless stated otherwise.5-243 of the Oil, Chemical & Atomic Workers' Union. InLocal 1744 there are approximately 800 unit employees? Inthe office employees group with Local 5-225, there are ap-.proximately 60 employees, and in the guard unit there are17 employees. The two union contracts we are mainly con-cerned with here are those of Local 1744 and Local 5-225.In 1944, Respondent effected a profit-sharing plan for itsoffice and salaried employees represented by Local 5-225,but from its inception to the present date it has not coveredany production and maintenance workers of Local 1744.However, the office workers covered under contracts withLocal 5-225 have been continually participating in theprofit-sharing plansince itsinception.Commencing in 1956 and continuing thereafter, contractnegotiators for Local 1744, in each negotiation, specificallylisted as a demand the inclusion of their members in theRespondent's profit-sharing plan, but this demand, eachtime, was negotiated out of the final contract between theparties. In 1969, the demand by Local 1744 for the profit-sharing plan was then resolved by the substitution for it ofa severance pay provision in lieu of profit sharing. Howev-er, in the 1972 negotiations, Local 1744 again made thedemand for the profit-sharing plan, but it was not granted.In the negotiations on the current contract held in thesummer and fall of 1973, the Union had as one of its de-mands a stock purchase plan, but this demand wasdropped from the Union's request during thenegotiationson the current contract. Local 1744 had taken the positionthat its stock purchase plan would be more advantageousto itsmembers because the Respondent's profit-sharingplan had shown a "downward trend" and "wasn't payingoff as well." Other than the above, there was no demand ordiscussion by the parties of any inclusion of hourly paidemployees represented by the Union in the long-existingprofit-sharing plan provided by Respondent to its salariedemployees?In January, the existence of a 41-page "Savings Plan forEmployees of N L Industries, Inc.," accompanied by a 6-page document captioned "Changes AreBeingMade .. .InYour N L Industries Retirement and Profit-SharingPlans," came to the attention of the Union, and as a resultofficials of Local 1744 immediately surmised that the sav-ingsplan, as outlined in the above documents,was an en-tirely new benefit, and not merely a revision or amendmentto the old profit-sharing plan. Accordingly, Union Presi-dent John Scott sent a letter to Respondent's employeerelations superintendent, Thomas Payne, on January 31,requesting that employees represented by Local 1744 begranted inclusion in the new savings plan. In February,Scott and Payne engaged in a telephone call in which itwas indicated that Respondent was unwilling to accede totheUnion's request, and was not interested in extendingsavings plan coverage to the employees represented by theUnion. Having received no formal reply, Scott sent Payne2 The appropriateunit for collective bargaining representedby Local1744 consists of all productionand maintenance employees by Respondentin its plant known as the Titanium Pigment Division of N L Industries, Inc.,but excluding guards, watchmen,professional employees,office clerical em-ployees, and supervisorsas definedin the Act.3The present collective-bargaining agreement betweenLocal 1744 andRespondent became effective September20, 1973 N L INDUSTRIES, INC.43another letter on April 26 and formally demanded the sav-ingsplan coverage for unit employees of Local 1744. OnJune 6, Payne wrote to Scott denying his request for cover-age or for bargaining meetings on the matter, and since thisdate the parties have engaged in no further bargaining ordiscussion over the issue of extending the savings plan cov-erage to employees represented by the Union.It is the Respondent's position that the profit-sharingplan had been demanded and bargained on by Local 1744for a number of years, commencing in 1956, up through thecurrent contract, and on each occasion it had been waived,given up, or withdrawn by Local 1744. The Respondentfurther contends that there is no new coverage of any bene-fits,and that all the Company did was to amend its oldprofit-sharing plan by calling it a savings plan, and allow-ing each salaried employee represented by Locals-225 andcovered under the old profit-sharing plan to now become acontributing participant in the savings plan, which becameeffective on January 1.It is well-established Board law that an employer is un-der a duty to bargain during the existence of a bargainingagreement concerning any mandatory subject of bargain-ing which has not been specifically covered in the contract,and which the Union had not clearly and unmistakablywaived 4 It is also well recognized that the absence of areopener clause, likewise, does not excuse or relieve an em-ployer from bargaining during the term of the contractover a new benefit not waived by the Union during con-tract negotiations.The savings plan in the instant case is clearly a mandato-ry subject of bargaining, and on this particular point thereis no contention otherwise. However, the Respondent doesmaintain that Local 1744 waived its right to bargain con-cerning the savings plan because in each of the contractnegotiations the profit-sharing plan (now called the savingsplan) was negotiated out of the final contracts betweenLocal 1744 and the Respondent.'This record does show that throughout several of thenegotiations and, in fact, up through 1972 the Union didcontinually request inclusion in the profit-sharing plan andwas always denied, but the crucial negotiations for consid-eration here, in the final analysis, are those which tookplace in 1973 leading to thecurrentcontract, and in thesenegotiationsclearly no waiver occurred 6 In the1973nego-tiations there was no request whatsoever by Local 1744 forinclusion in the profit-sharing plan, and the Union merelybroached the subject in its specific request for a stock pur-chase plan because it had concluded that such a planwould be more advantageous to its members than the prof-4 The Jacobs Manufacturing Company,94 NLRB 1214 (1951) Also seeTheB.F Goodrich Company,195 NLRB 914 (1972)SThere is no contention by the GeneralCounselthat duringthe 1973negotiations Respondent made any misrepresentationsto the Union regard-ing the savings plan-which was not in existence at that timeThe allegationis failure to bargainwith Local 1744.6 The Union's withdrawal in the 1969 negotiations of its request for inclu-sionin the profit-sharing plan and its acceptance of a severancepay provi-sion,as aforestated, must be limited to the 1969 negotiations because admit-tedly in the 1972 negotiations the Union came right backwith its proposalto beincluded in the profit-sharing plan,and, therefore,the 1969"tradeoff"isnot available for the subsequent proposals and contractsbetween theparties.it-sharing plan. However, in the 1973 negotiations leadingto the current contract, the Union made absolutely no pro-posals, requests, or demands to be included in the profit-sharing plan, and there were no discussions between theparties on this subject matter. As pointed out in B. F.Goodrich Co., supra,"It is inconceivable that a party to anagreement can waive something which was not in existenceor even proposed at the time of the alleged waiver."In any event, the law is well settled that:a purported waiver will not be lightly inferred inthe absence of "clear and unequivocal"language.Even when the parties consciously explore the matterduring negotiations and the contract fails to touchupon it, something more is required before the unionwill be held to have bargained away its rights, namely,a conscious relinquishment by the union, clearly in-tended and expressed.[Perkins Machine Company,141NLRB 98, 102 (1963).]In the instant case, there is no evidence that points to a"conscious relinquishment" in the 1973 negotiations by theUnion of any right to bargain about the profit-sharingplan. Rather, the Union accepted the Respondent's refusalto include its members in the stock purchase plan, butthereafter did not press, offer, or substitute any proposalon profit sharing. Moreover, the Union certainly did notwaive its rights to bargain over the institution of the type ofbenefits now reflected in the Respondent's savings plancovering salaried employees, as this plan is far more thanthe old profit-sharing plan operating under a new name.The old profit-sharing plan provided no benefit for em-ployee beneficiariesunlessRespondent's operations wereprofitable, and its accounting procedures analyzed theseoperations to reflect a profit. Section III of the old profit-sharing plan provided,tinter alia,that after certain deduc-tions the Company shall make in each" taxable year a con-tribution to the trust fund equal to 5 percent of the "con-solidated net income" or, under some circumstances, if theamount of income be less than 5 percent, then the contri-bution shall be equal to the "highest full percentage of suchincome."The savings plan, which became effective on January 1covering salaried employees, as aforestated, provides,interalia,that the Company shall contribute to the trust fund"OneDollar for eachDollarofaContributingParticipant's Basic Contribution which is based on the firstthree percent of his compensation, plus Fifty Cents foreach Dollar of a Contributing Participant's Basic Contri-bution which is based on the next three percent of hisCompensation." 8 In other words a participating employeein the new savings plan, by depositing or contributing acertain amount of money to the trust fund as provided forin the new plan, can force Respondent automatically tomake a contribution accruing to the employee's account.As pointed out, it is thus clear that not only does the sav-ingsplan constitute a much more desirable fringe benefitthan something as speculative as profit sharing, but theinitiation and impetus for company contributions lie nowwith the employees themselves, rather than with the Re-G.C Exh 9B See G C. Exh. 10, sec. IV, par. 4 1 44DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent, as under the old profit-sharing plan. Since Local1744 never sought, demanded, or tried to negotiate for asavings plan of this sort at any time, it could never havewaived its right to bargain for such a benefit.IV. THE REMEDYHaving found that the Respondenthas engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent has refused to bargaincollectively with the Union as the exclusive representativeof its employees in an appropriate unit, I will recommendthat, upon request, the Respondent bargain collectivelywith the Union concerning the savings plan and, if an un-derstanding is reached, embody suchin a signed agree-ment.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.The unitdescribed herein constitutes an appropriateunit for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.4.The Unionhas been at all times material herein theexclusive representative of the employees in the aforesaidappropriate unit for the purpose of collective bargaining.5.By refusing to bargain with the Union concerning theparticipation of unit employees in the savings plan, the Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, andpursuant to Section10(c) of the Act,Ihereby issue thefollowing recommended:ORDERSThe Respondent, N L Industries, Inc., St. Louis, Missou-ri, its officers, agents, successors, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 1744 asthe exclusive representative of its employees in the appro-priate unit as found herein, in regard to participation bysaid employees in the Respondent's savings plan for em-ployees.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirright to self-organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcerted activities for the purpose of mutual aid or pro-tection as guaranteed in Section 7 of the Act, or to refrainfrom any and all such activities.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a)Upon request, bargain with Local 1744 with respectto participation by the employees in the aforementionedappropriate unit in the savings plan for Employees of N LIndustries, Inc., and if an understanding is reached, em-body such understanding in a signedagreement.(b) Post at its place of business and plant copies of theattached notice marked "Appendix." 10 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 14, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places, including all places,where notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 14, in writ-ing,within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.9In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulationsof the National Labor RelationsBoard, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Orderand all objections thereto shall bedeemed waived for allpurposes.10 In the event the Board'sOrder isenforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational LaborRelations Board "